Citation Nr: 1608296	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.W., a friend


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from July 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for depression, to include anxiety.

When this issue was previously before the Board in October 2014, it was recharacterized, both to reflect the fact that reopening of a previously denied claim was required, and to include all potentially diagnosed psychiatric disorders.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The underlying claim was them remanded to the Agency of Original Jurisdiction (AOJ) for additional development at that time, and again in August 2015.  It has now been returned for appellate adjudication.

The Veteran testified at a July 2014 hearing held at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.

Additional evidence was submitted after the supplemental statement of the case issued in December 2015.  As the Veteran's representative waived AOJ review, the Board can consider this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDING OF FACT

A currently diagnosed acquired psychiatric disorder is related to service and substance abuse disorders are aggravated thereby.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability. Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The medical evidence of record clearly establishes the presence of a number of acquired psychiatric disorders, including anxiety disorders, depressive disorders, and a number of substance abuse-related conditions, including alcohol use disorder, cannabis use disorder, stimulant use disorder, benzodiazepine use disorder, and opiate use disorder.  

The Veteran alleges that his currently diagnosed depressive and anxiety disorders, particularly depression, had their onset during active duty service.  He reports that in mid to late 1990, he was referred for psychiatric treatment and suspended from duty for a month; he was reactivated due to a deployment to the Persian Gulf.  He states that following his discharge, he almost immediately sought mental health care with a Dr. L, and has been under some form of psychiatric treatment since that time.  His allegations are supported by the lay statements of his family and friends, as well as one of his fellow soldiers.

Records of post-service treatment, however, are not available until the late 1990's, several years after discharge. The Veteran did file a claim for benefits based on a nervous condition in 1994, but at the March 1994 examination in connection with that claim, he denied any history of psychiatric problems or treatment although depressive disorder was diagnosed.

Service treatment records do not include a clear showing of any psychiatric treatment or disorder; in September 1990 he was referred for an evaluation following statements regarding a plan to suicide, and follow-up was recommended, but there are no records of any extended care.  The evaluator in fact indicated the absence of an ongoing problem and found that the utterances were due to intoxication.  Records also show that toward the end of his term of service, the Veteran was counseled and disciplined several times for breaches of professional military conduct.  His appearance degraded, for example, and he would talk back when given orders.

VA examiners are split on whether service connection for a psychiatric disorder is warranted.  The March 1994 examiner did not render an opinion, but noted that the Veteran denied a history of psychiatric problems or treatment.  A September 2004 examiner did not review the claims file, and the Veteran presented an inconsistent report of his treatment and complaint history (and did not mention symptoms in service, specifically), but the examiner indicated that depression had begun after service. 

A positive opinion was offered by a September 2010 examiner, who found that a nexus between depression and service was at least as likely as not.  Unfortunately, the report is incomplete, and a rationale for the opinion is lacking.  She did, however, note and consider the Veteran's report of in-service mental health treatment after getting "liquored up."

The June 2015 examiner, who supplemented his report in December 2015, opined that a nexus between service and any currently diagnosed psychiatric condition was less likely than not.  He in fact felt it likely that substance abuse played the major role in the Veteran's current health, both directly and by inducing psychiatric symptoms.  He explained in December 2015 that the 1990 and 1991 incidents were isolated and not sufficient to indicate an underlying diagnosis.  Similarly, there was an insufficient basis upon which a finding of a clinical alcohol problem could be made.  He therefore felt that all psychiatric problems had developed over time after service.  He could not state, without speculating, whether military service played any role at all in current diagnoses.

The Board finds that the evidence of record is in equipoise regarding service connection for an acquired psychiatric disorder.  While some of the medical evidence of record is negative, the Board must find it balanced by the competent and generally credible lay evidence.  The Veteran's allegations of in-service onset of depression are supported by service records, based on his alcohol and behavioral counseling beginning around the time he states depression first began.  Another soldier has generally corroborated his account, and the Board notes that attempts to obtain any more extensive follow-up mental health records were unsuccessful.  He and his family have reported the presence and progression of depressive symptoms since service, and while the Veteran has not been entirely consistent, the evidence does generally support his allegations.  For example, he filed a claim for a psychiatric disorder soon after service, even if he did on examination deny a history of such.  This may stem from the Veteran's lack of understanding of any diagnosis and symptoms at that time; he has several times referenced his treatment as being somewhat informal in that period.

In any event, the records documenting in-service problems and corroborating the Veteran's allegations support the claim.  Moreover, the Veteran has reported that his symptoms, which began in service, continued thereafter and ultimately were diagnosed as acquired psychiatric disorders.  A VA examiner provided a positive opinion although the rationale for the opinion was not clear.  The sole clear and reasoned medical opinion, which is negative, relies upon a characterization of those same records that appears to the Board to be unfounded and speculative; a negative inference is drawn when there is an equally likely positive one which can be inferred.  While the doctor's professional opinion is well stated and reasoned, it simply cannot clearly outweigh the other evidence of record.

The December 2015 VA examiner specified that the substance abuse problems and related conditions represented independent disorders, and were not part of a pattern of self-medication.  With respect to claims filed after October 31, 1990, as here, primary substance abuse conditions are considered to be the result of willful misconduct, and are not service-connectable.  38 C.F.R. § 3.301.  Although service connection for these disorders as primary disorders is not warranted, the examiner also indicated that the psychiatric disorders exacerbate each other.  As the 2015 VA examiner opined that the substance abuse disorders are exacerbated, or aggravated, by the depressive disorder and the anxiety disorder, secondary service connection is warranted.  

The Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation. Given that the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder and secondary substance abuse disorders is warranted.  


ORDER

Service connection for an acquired psychiatric disorder and secondary substance abuse disorders is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


